Citation Nr: 1115715	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2009, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran does not have a back disability that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a March 2006 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  While the notice did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), these questions are not now before the Board.

The Board also finds that the March 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Centers (VAMCs) in Dayton, Ohio, and Huntington, West Virginia.  VA treatment records were obtained from these facilities pursuant to the Board's September 2009 remand.  The remand specifically instructed the AOJ to request records from the Dayton VAMC from as early as 1990.  Records were obtained from 2003.  In April 2010, the Veteran indicated that 2003 was in fact likely the earliest he was treated at the Dayton VAMC.  According to the Veteran, any earlier treatment was by a private provider and he did not remember the provider's name.  An August 2003 VA treatment record that was obtained from the Dayton VAMC notes that the Veteran was visiting the facility for the first time.  Therefore, it is not necessary to remand the case again in an attempt to obtain earlier VA treatment records as they likely do not exist.

Additionally, in June 2010, the Veteran was provided a VA examination pursuant to the Board's September 2009 remand.  That examination report contains sufficient evidence by which to decide the claim regarding the origin of the Veteran's back disability and any relationship to his military service.  Furthermore, the Veteran was afforded a hearing before the Board in July 2009, the transcript of which is of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In January 2011, the Veteran indicated that he did not have any additional information or evidence to support his claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that service connection is warranted for a back disability that he believes is the result of an injury that occurred during active military service.  He states that, sometime between August and October 1972 when he was stationed at Dauphin Island, Alabama, the left side of his low back was injured when he was struck by a boom that fell during the installation of a telephone pole.  The Veteran asserts that his current back disability is related to the in-service injury.

As noted in the September 2009 remand, a review of the Veteran's service treatment records is negative for complaints of, or treatment for, symptoms involving the back, and the records do not contain a diagnosis of a back disability.  Additionally, there is no reference to the stated injury to the back.  However, the lack of information is not surprising given that there are no service treatment records dated between the Veteran's entrance examination and his separation examination.  Moreover, at a hearing before the Board in July 2009, the Veteran testified that he did not seek treatment after the injury because he was young and he thought he would recover.  Thus, even if there were additional service treatment records, they would not likely contain information regarding the back injury.

In June 2007, the Veteran submitted a May 2007 statement from a fellow service member to support his claim.  C.E.T. recalled the Veteran's injury at Dauphin Island.  C.E.T. stated that the Veteran was hit by the boom during a telephone pole installation.  The Veteran also submitted an August 2009 statement from his mother.  Although she did not witness the incident, the Veteran's mother recalls discussing the effects of the back injury with the Veteran.

The Veteran is competent to report factual matters of which he had first hand knowledge, such as having his back injured by a boom.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  His seemingly credible testimony lends support to the notion that the injury actually occurred.  Additionally, C.E.T. and the Veteran's mother remember the incident in a similar manner.  Moreover, the Veteran's military occupational specialty was a wire and antenna maintenance repairman.  Given this evidence, the Board finds that the incident likely occurred and an in-service injury is established.

Post-service medical records show complaints of low back pain in October 2004 at the Dayton VAMC.  X-rays of the lumbosacral spine revealed findings consistent with moderate degenerative arthritic changes with narrowing of the joint space involving L4-L5 and L5-S1.  There was also a wedge shaped vertebral body probably from an old compression fracture at T11-T12.  Since that time, the Veteran has been treated for complaints of low back pain at the Dayton and Huntington VAMCs.  None of the treating providers commented on the origin of the low back pain.

In June 2010, the Veteran underwent VA examination in connection with the claim.  A VA physician, T.R.P., reviewed the claims file and examined the Veteran.  Dr. T.R.P. noted the Veteran's history of an in-service back injury.  It was also noted that the Veteran reported that his low back pain had its onset approximately 20 years earlier in 1990 and that it had progressed over the years.  After examining the Veteran and taking x-rays, Dr. T.R.P. diagnosed the Veteran with degenerative disc and joint disease of the lumbosacral spine.  There was also an indication of degenerative joint disease of the thoracic spine.

In regards to a possible relationship to military service, Dr. T.R.P. gave the opinion that it is less likely as not that the Veteran's current back condition (degenerative disc and joint disease of the lumbosacral spine) is related to his active military service.  According to Dr. T.R.P., it is more likely than not that the back condition had a post-service onset.  Dr. T.R.P. noted that, although the Veteran stated that he injured his back in service when he was hit by a line supporting a telephone pole, he admitted that he did not report to sick call and continued on full duty.  Given that the Veteran immediately returned to full duty, Dr. T.R.P. stated that it is unlikely that the Veteran suffered an injury severe enough to result in the findings of degenerative joint and disc disease of the lumbar spine and degenerative joint disease of the thoracic spine.  Dr. T.R.P. also noted that the Veteran stated that his low back pain developed about 20 years ago, which would have been about 17 years after his discharge from military service.

In consideration of the evidence of record, the Board finds that the Veteran does not have a back disability that is attributable to his active military service.  The June 2010 VA examination report is probative as Dr. T.R.P. reviewed the evidence in the claims file, examined the Veteran, took x-rays of the spine, and provided a persuasive and unequivocal opinion on the matter that finds support in the record.  The June 2010 report contains the only comprehensive opinion that addresses the salient question as to whether the Veteran's back disability is related to his military service, particularly the in-service incident involving the Veteran being hit in the back by a boom during the telephone pole installation.  Moreover, the evidence does not show a continuity of low back pain symptoms since the in-service injury as the Veteran reported that his current low back pain symptoms had an onset of approximately 1990.

The Board has considered the Veteran's contention on the matter but, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter-such as the etiology of degenerative disc or joint disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Dr. T.R.P. addressed the Veteran's theory and he did not endorse it.  Without sufficient evidence that the Veteran has a back disability that is attributable to his active military service, service connection is not warranted for a back disability on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis in the back manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, arthritis was first seen based on x-ray evidence in October 2004, which occurred over 30 years after service.  The evidence does not show that the arthritis dates to as early as January 1974.  Additionally, the Veteran reported at the VA examination that his current low back pain had its onset in approximately 1990.  Thus, service connection is not warranted for arthritis of the back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a back disability is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


